Citation Nr: 1603263	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-15 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a left elbow and left shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a left elbow and left shoulder disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1975.

This matter is on appeal from rating decisions in December 2009 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran testified before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

An appeal on the issues of entitlement to service connection for a left elbow and left shoulder disability was also perfected by the Veteran.  However, in rating decisions in January and September 2009, he was granted service connection for these disorders.  These represent full grants of the benefit sought on appeal, and they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

While additional evidence since the most recent adjudicative decisions has been entered into the record, the Veteran stated at his hearing that he waives his right to initial review by the RO.  Moreover, much of the new evidence does not relate to the issues being decided in this appeal.  Review of the claims by the AOJ at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was previously denied by the RO in December 2009.  However, considering that he has since been service-connected for his left elbow and left shoulder disabilities, in addition to his testimony at his hearing before the Board in June 2013, the issue has been effectively raised again.  Therefore, this is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

It is at least as likely as not that the Veteran's back disorder and acquired psychiatric disorder are etiologically related to his service-connected left elbow and left shoulder disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder, to include as secondary to a left elbow and left shoulder disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a left elbow and left shoulder disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which has been most typically diagnosed as depression, and a back disorder.  He asserts that both of these disorders were etiologically related to his service connected left elbow and left shoulder disabilities.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the his back disorder claim, the Veteran submitted an August 2013 opinion from a private chiropractor, who stated that the Veteran's back disorder (arthritis) was more likely than not related to the severe limitation brought on by his service-connected left elbow, which is his dominant side.  The chiropractor continued that the "biometrics of his shoulder and back are drastically altered because of the severe limitation of the left elbow and constant compensation for the left arm."  

The Veteran also underwent a VA examination, where the examiner opined that the Veteran's back disability was less likely than not related to his service-connected left elbow disability.  He did not address aggravation.  He also provided no rationale as to why there was no relationship between the back and elbow.  Instead, the examiner merely noted that the Veteran's back disorder was "most probably related to age appropriate degeneration of his back."  

Where there is conflicting evidence of record, the Board has the responsibility of assessing and weighing the probative value of the evidence and may favor the conclusions of one medical expert over another.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Such factors the Board may consider include, but are not limited to, whether the medical conclusions are ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the conclusions are not accompanied by any rationale in support.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as the evidence is at least in equipoise, service connection is warranted.  

Regarding his acquired psychiatric disorder, the Veteran has been relatively consistent that he believes that this disorder is at least partially related to the severe limitations brought on by his physical limitations.  These contentions were largely restated at his hearing before the Board in June 2013.  Additionally, in an SSA questionnaire in June 2009, he stated that he could not sleep through the night due to his pain and that dressing himself was difficult.  He also stated that he is unable to support his wife and son, which has been very frustrating.  

The Veteran underwent a VA examination in August 2015, where he was diagnosed with major depressive disorder.  However, the examiner was unable to provide an opinion as to whether this disorder was related to the Veteran's service-connected disabilities without resorting to speculation.  In declining to provide an opinion, the examiner noted that the Veteran has experienced a number of precipitating factors in addition to his physical limitations, including some childhood abuse, difficulties with his children, and his wife's severe illness, and there were "far too many potential precipitants to say for certain that any one was a greater determinant" than any other.  

In the Board's view, however, the Veteran's physical limitations do not need to be the primary precipitant for his depression, but only that it is a recognized factor.  Here, while he does experience a number of challenges in his day-to-day living, it is at least as likely as not that the Veteran's depression is at least partially attributable to his service-connected disabilities.  Service connection is warranted on this basis.  

 


	(ORDER ON NEXT PAGE)


ORDER

Service connection for a back disorder, to include as secondary to a left elbow and left shoulder disability, is granted.

Service connection for an acquired psychiatric disorder, to include as secondary to a left elbow and left shoulder disability, is granted.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


